Citation Nr: 0105716	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  97-20 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including hypertension.

2.  Entitlement to service connection for allergic rhinitis 
and sinusitis, claimed as headaches.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.  

4.  Entitlement to an evaluation in excess of 60 percent for 
service-connected lumbar myositis and discogenic disease of 
the lumbar spine.  

5.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbar myositis and discogenic disease of 
the lumbar spine, prior to January 31, 2000.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from May 1977 to 
October 1983.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO).  An August 1992 rating decision 
determined that a disability evaluation in excess of 20 
percent was not warranted for the veteran's service-connected 
low back disorder, then characterized as lumbar paravertebral 
myositis.  

A July 1994 rating decision continued the denial of the 
veteran's claim for an increased evaluation for his low back 
disorder, and also denied his claims for entitlement to 
service connection for discogenic disease and entitlement to 
service connection for a heart disorder, including 
hypertension.  In that same decision, the RO also determined 
that the requisite new and material evidence had not been 
submitted to reopen previously denied claims of entitlement 
to service connection for a neuropsychiatric disorder, or 
entitlement to service connection for allergic rhinitis and 
sinusitis, also claimed as headaches.  

In May 1997, a statement of the case was issued that, inter 
alia, decided that since there was no indication that the 
veteran had ever been notified of a June 1984 decision on the 
issues of entitlement to service connection for allergic 
rhinitis, sinusitis, and headaches, those issues would be 
considered on a de novo basis, and not on the basis of 
whether the previously denied claims could be reopened.  The 
claims were then considered on that basis, but were denied.  

In a September 2000, rating decision, the RO determined that 
the veteran's discogenic disease of the lumbar spine was part 
and parcel to his service-connected lumbar myositis, and 
increased the disability evaluation of the veteran's lumbar 
spine disorder from the 20 percent rating to 60 percent, 
effective from January 31, 2000.  The matter of entitlement 
to a higher rating for this disability remains before the 
Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  By 
the same token, given the nature of the evolution of the 
veteran's service-connected low back disability (i.e., the 
addition of the discogenic disease), this is a situation in 
which a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

For reasons that will be explained below, the issues of 
entitlement to service connection for a heart disorder, 
including hypertension, and entitlement to service connection 
for allergic rhinitis, and sinusitis, claimed as headaches, 
must be remanded to the RO.  


FINDINGS OF FACT

1.  In January 1991, the Board considered all of the evidence 
then of record and denied the veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include schizophrenia.  The veteran did not file a timely 
appeal of that decision to the Court of Appeals for Veteran's 
Claims (Court) and it became final.  

2.  Additional evidence received since January 1991 is either 
cumulative or duplicative, and/or does not bear directly 
and/or substantially upon the matter of service connection 
for an acquired psychiatric disorder, to include 
schizophrenia; and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran's lumbar spine disorder is currently 
manifested by moderate limitation of motion but with 
complaints of pain on motion that equate to severe 
limitation, severe lumbar paravertebral muscle spasm, mild 
weakness, severe tenderness to palpation, diminished pinprick 
of the legs, absent right ankle jerk and diminished left 
ankle jerk, but without evidence of cord involvement, 
fracture of the vertebra, complete bony fixation (ankylosis) 
of the spine at an unfavorable angle, or demonstrable 
deformity of a vertebral body.  

4.  Prior to January 31, 2000, the veteran's lumbar spine 
disorder, characterized as lumbar myositis and discogenic 
disease of the lumbar spine, was clinically manifested by no 
more than moderate limitation of motion, including complaints 
of pain on motion; no more than moderate symptoms of 
intervertebral disc syndrome; without evidence of severe 
lumbosacral strain such as a listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  


CONCLUSIONS OF LAW

1.  The January 1991 Board decision which denied service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, is final; new and material evidence has not 
been submitted with respect to that claim, and that claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 
C.F.R. §§ 3.156, 20.302, 20.1100 (2000).  

2.  The criteria for an evaluation in excess of 60 percent 
for a low back disability, characterized as lumbar myositis 
and discogenic disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5021, 5285, 
5286, 5292, 5293, 5295 (2000).

3.  The criteria for an evaluation in excess of 20 percent 
for a lumbar spine disorder, characterized as lumbar myositis 
and discogenic disease of the lumbar spine, was not met prior 
to January 31, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
Codes 5003, 5021, 5285, 5286, 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality of the prior denial of service connection
for an acquired psychiatric disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).  In addition, service connection may be granted for a 
psychosis, if manifested to a compensable degree within one 
year following separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

The appellant is seeking service connection for an acquired 
psychiatric disorder, variously described by him as 
neurasthenia, neuritis, psychoneurosis, and nervousness, 
which he contends began in or was the result of service or a 
service-connected disorder.  However, inasmuch as a final 
decision as to that issue has been rendered, the matter 
currently before the Board for appellate review is whether 
new and material evidence has been submitted with which to 
reopen that claim of entitlement to service connection.

In January 1991, the Board considered all of the evidence 
then of record and denied the veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include schizophrenia.  The veteran was provided notice of 
that decision and of his rights to appeal.  In that decision, 
the Board found that an acquired psychiatric disorder was not 
manifested during the veteran's military service, and that 
schizophrenia, a psychosis, was first manifested to a 
compensable degree more than one year after the veteran's 
service discharge.  The Board found further that 
schizophrenia is not etiologically related to the veteran's 
back disorder.  The veteran filed an appeal of that decision 
to the Court.  In December 1991, the Court issued an order 
dismissing the veteran's appeal of the January 1991 Board 
decision for lack of jurisdiction based upon a Notice of 
Appeal that was filed later than 120 days after the Board 
mailed its decision.  The Board's January 1991 decision thus 
became final.  38 U.S.C. §§ 3008, 4004 (1991); 38 C.F.R. § 
19.192 (1991); currently 38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.302, 20.1100 (2000).  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, the U.S. Court of Appeals for the Federal 
Circuit invalidated this standard on the grounds that it 
could impose a higher burden on a veteran than imposed by 
38 C.F.R. § 3.156.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The credibility of 
new evidence is assumed for the limited purpose of 
determining whether it is material.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board must consider whether the 
additional evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

As noted above, the bases of the Board's January 1991 denial 
of service connection for an acquired psychiatric disorder, 
to include schizophrenia, was that said disorder was not 
manifested during the veteran's military service nor within 
one year following discharge, nor had it been etiologically 
related to a disease or injury of service origin.  
Consequently, the Board must determine if any of the evidence 
received subsequent to its 1991 decision is both "new" and 
"material," to the questions of whether the veteran currently 
has an acquired psychiatric disorder that was present in 
service, a psychosis that was present within one year 
following service, or an acquired psychiatric disorder that 
can otherwise be related to service or to a disease or injury 
of service origin.  These questions involve a medical 
diagnosis or opinion as to medical causation, and therefore 
require competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

If the newly submitted evidence does not pertain to those 
questions, the Board must then consider whether that 
evidence, by itself or in connection with evidence previously 
assembled, is otherwise so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The newly submitted medical evidence submitted since the 
Board's January 1991 denial on the merits of the claim of 
service connection for an acquired psychiatric disorder, and 
implicitly or explicitly claimed by the veteran to be new and 
material, consists of copies of service medical records 
previously of record, and VA examination reports and 
treatment records dated from 1992 to the present.  These 
records document the diagnosis and treatment of the veteran 
for many disorders, including schizophrenia.  

The newly submitted records, however, do not document or tend 
to show the presence of an acquired psychiatric disorder, to 
include schizophrenia, during service or within one year 
following service, nor do they otherwise relate such disorder 
to service, or to a disease or injury of service origin.  As 
such, it does not bear directly and/or substantially upon the 
matter of service connection for an acquired psychiatric 
disorder, to include schizophrenia, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Consequently, it cannot be 
considered material to the issue of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, because it does not address whether the 
veteran has such a disorder that is related to his period of 
service, and thus the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1100 (2000).   

Evaluation of service-connected lumbar myositis
and discogenic disease of the lumbar spine

As indicated above, an August 1992 rating decision determined 
that a disability evaluation in excess of 20 percent was not 
warranted for the veteran's service-connected low back 
disorder, then characterized as lumbar paravertebral 
myositis.  That decision was generated as a result of and 
based principally on the findings of an April 30, 1992 VA 
spine examination that resulted in a diagnoses of lumbar 
paravertebral myositis secondary to strain, and discogenic 
disease (herniated nucleus pulposus [HNP] L5-S1 by 
Computerized Tomography [CT] scan).  

In a September 2000, rating decision, however, the RO 
determined that the veteran's discogenic disease of the 
lumbar spine was part and parcel to his service-connected 
lumbar myositis, and increased the disability evaluation of 
the veteran's low back disorder from the 20 percent rating to 
60 percent, effective from January 31, 2000.  It is now 
incumbent upon the Board to determine whether the veteran is 
entitled to a disability evaluation in excess of 20 percent 
prior to January 31, 2000, and/or an evaluation in excess of 
60 percent after January 31, 2000.  AB v. Brown, 6 Vet. App. 
35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent however, with the facts 
shown in every case.  When after a careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

The provisions of 38 C.F.R. § 4.10 state that, in cases of 
functional impairment, evaluations are to be based upon the 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  A part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The diagnostic codes under VA's schedule of ratings that are 
potentially applicable to the veteran's lumbar spine disorder 
are as follows:  

Diagnostic Code 5285 provides that a vertebra fracture with 
cord involvement, warrants a 100 percent rating where the 
afflicted veteran is bedridden, or requires long leg braces.  
With lesser involvement rate for limited motion, and nerve 
paralysis.  Without cord involvement a 60 percent rating is 
applicable where there is abnormal mobility requiring neck 
brace (jury mast).  In other cases rate in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  38 C.F.R. § 
4.71(a), Diagnostic Code 5285.

Diagnostic Code 5292 provides that moderate limitation of 
motion of the lumbar spine warrants a 20 percent rating.  
Severe limitation of spinal motion warrants a 40 percent 
rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5292.

Diagnostic Code 5293 provides a 20 percent disability rating 
for moderate, recurring attacks of intervertebral disc 
syndrome; a 40 percent disability rating for severe, 
recurring attacks of intervertebral disc syndrome, with 
intermittent relief; and a 60 percent disability rating for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Diagnostic Code 5295 provides for a 20 percent disability 
rating where there is muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted for 
lumbosacral strain, severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 4.71a, 
Diagnostic Code 5295.  This is the highest rating provided by 
this diagnostic code.

Considering first the question of whether the veteran is 
entitled to a disability evaluation in excess 60 percent, it 
is noted that the current 60 percent disability rating was 
assigned under Diagnostic Code 5292-5293 based upon the 
findings of a VA spine examination of that date.  As noted 
above, 40 percent is the highest disability evaluation under 
5292, and 60 percent is the highest available under 5293.  

Given the fact that a 60 percent evaluation is the maximum 
assignable under Diagnostic Code 5293, and given also that 
there is clearly no evidence in the record of vertebral 
fracture with cord involvement or demonstrable deformity of a 
vertebral body, nor complete bony fixation (ankylosis) of the 
spine at an unfavorable angle, there is no basis upon which 
the veteran can obtain a disability evaluation in excess of 
the current 60 percent rating.  See 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5285-5295 (2000).

Turning to the question of whether the veteran is entitled to 
a disability evaluation in excess of 20 percent at any time 
prior to January 31, 2000, the Board notes that the 20 
percent rating was initially assigned under Diagnostic Code 
5292-5021.  

Under Diagnostic Code 5021, myositis is rated based on 
limitation of motion of the affected parts as degenerative 
arthritis.  Diagnostic Code 5003 sets forth criteria for 
evaluation of degenerative arthritis established by x-ray 
findings, which are to be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, et 
seq.).  Where there is some limitation of motion, less than 
would be assigned under Codes 5200 et seq., a 10 percent 
rating is for assignment.  An evaluation in excess of 20 
percent is not provided for under Diagnostic Code 5003, and 
thus reference must be made to Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.

As noted above, for the veteran to obtain an evaluation in 
excess of 20 percent under Diagnostic Code 5292 at any time 
prior to January 31, 2000, severe limitation of motion of the 
lumbar spine must have been shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

In that regard, although the April 1992 VA examination 
documented painful and limited movements, the veteran could 
flex to 60 degrees and lateral flex to 10 degrees; left and 
right extension was to 10 degrees, and rotation was to 30 
degrees left and right.  At the May 1993 VA examination, 
there was again noted painful movement.  In this case, 
however, the report of examination noted that the veteran's 
inability to move his back because of the painful movement 
was on a voluntary basis.  There was noted, in fact, much 
voluntary resistance to the examination.  Significantly, the 
examiner stated that there was no muscle atrophy or weakness 
in the lower extremity.  Equally significant is the fact that 
VA orthopedic examination for complaints of chronic low back 
pain in September 1998 showed the veteran's range of motion 
to be full with pain only at the extremes of movements.  Once 
again, there was no muscle atrophy, and strength was 5/5 for 
all muscles.  

In contrast, by the time of the January 31, 2000 VA 
examination, range of motion of the lumbar spine was forward 
flexion to 35 degrees; backward extension to 15 degrees; and 
lateral flexions and rotations to 25 degrees.  In this 
examination, there was noted to be painful motion from the 
first degree to the last degree of the range of motion 
measured.  There was also noted to be moderate objective 
evidence of painful motion on all movements of the lumbar 
spine.  Objective evidence of mild weakness in the ankles and 
certain back muscles, with muscle strength graded IV/V was 
also recorded.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Overall, 
however, the Board finds that prior to January 31, 2000, 
there was demonstrated no more than moderate limitation of 
range of motion of the lumbar spine, even when considering 
the increased limitation attributable to pain.  Again, prior 
to the January 31, 2000 VA examination, there had not been 
clinically demonstrated the objective manifestations that the 
regulations tell us to expect when additional functional loss 
due to pain is present, namely, atrophy, weakness, excess 
fatigability, or incoordination.  From an objective 
standpoint, the Board must conclude that an increased 
evaluation prior to January 31, 2000 based upon limitation of 
motion, even considering the limitations due to pain, is not 
for application.  

What has also not been clinically demonstrated in the 
veteran's lumbar spine prior to January 31, 2000, was 
evidence of more than moderate manifestations of 
intervertebral disc syndrome so as to warrant an evaluation 
in excess of 20 percent under Diagnostic Code 5293.  Nor was 
there demonstrated evidence of pathology in the low back 
approximating or approaching severe manifestations of 
lumbosacral strain so as to warrant an evaluation in excess 
of 20 percent under Diagnostic Code 5295.  Specifically, a 
January 1992 VA outpatient treatment record documenting the 
examination of the veteran's low back, noted that there was 
actually no neurological impairment.  Although pain to 
pressure with spasms, moderate-severe, of the lumbar 
paravertebral musculature was noted in the April 1992 VA 
spine examination, there were no radicular signs or sensory 
changes from L3 to S1.  Significantly, the May 1992 EMG study 
produced normal findings.  Moreover, the May 1993 VA spine 
examination of the lumbar paravertebral musculature found 
only mild to moderate spasms, and determined that the 
veteran's discogenic disease was asymptomatic.  

Based upon a thorough review of the evidence of record, the 
Board concludes that the veteran's lumbar spine disorder 
including discogenic disease of the lumbar spine demonstrated 
no more than moderate manifestations of intervertebral disc 
syndrome prior to January 31, 2000.  What was not objectively 
demonstrated prior to January 31, 2000 were symptoms in the 
veteran's lumbar spine that are compatible with sciatic 
neuropathy, that were persistent with little intermittent 
relief.  These include consideration of the manifestations of 
muscle spasm and absent ankle jerk.  Consequently, an 
increased evaluation under Diagnostic Code 5293 is not for 
application for the time period in question.  

By the same token, the criteria necessary for a 40 percent 
rating under Diagnostic Code 5295 were not met or 
approximated prior to January 31, 2000.  The clinical 
evidence for that time period fails to document severe 
lumbosacral strain.  Specifically, a listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, were not 
clinically documented during the time period in question.  

In conclusion, the Board notes that this represents the 
initial rating of the veteran's discogenic disease as it 
relates to the overall evaluation of his lumbar spine 
disorder, characterized as lumbar myositis and discogenic 
disease of the lumbar spine.  As such the "staging" of 
ratings as discussed above is for application.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  To that end, the Board finds 
that the current 60 percent evaluation for the veteran's 
lumbar spine disorder has been properly assigned effective 
from the date of the examination in which the requisite 
manifestations for the 60 percent evaluation were first 
clinically documented, namely January 31, 2000.  The Board 
has taken into consideration in our analysis, the most 
profound lumbar spine impairment demonstrated since the date 
of the veteran's informal claim, April 30, 1992, and has 
found that the objective evidence demonstrated prior to the 
January 31, 2000 examination, does not meet or approximate 
the criteria for an evaluation in excess of 20 percent during 
that time period.  Fenderson, Id.

Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(2000).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
greater degrees of disability for the veteran's lumbar spine 
disorder, but the medical evidence reflects that the required 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
for this disorder.  The veteran has not required 
hospitalization or frequent treatment for this disability, 
nor is it shown that it otherwise so markedly interferes with 
his employment as to render impractical the application of 
regular schedular standards.  For the reasons noted above, 
the Board concludes that the impairment resulting from this 
service-connected disability is adequately compensated by the 
schedular ratings.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

New and material evidence has not been submitted with respect 
to the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia, and 
the claim is not reopened and remains final.

Entitlement to a disability evaluation in excess of 60 
percent for lumbar myositis and discogenic disease is denied.

Entitlement to a disability evaluation in excess of 20 
percent prior to January 31, 2000, for lumbar myositis and 
discogenic disease is denied.


REMAND

The Board notes with respect to the issues of entitlement to 
service connection for a heart disorder, including 
hypertension, and entitlement to service connection for 
allergic rhinitis, and sinusitis, claimed as headaches, that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should then consider the 
veteran's claim of entitlement to service 
connection for a heart disorder, including 
hypertension, and entitlement to service 
connection for allergic rhinitis, and 
sinusitis, claimed as headaches.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



